 



Exhibit 10.76
(BUSINESS OBJECTS LOGO) [f24753f2475300.gif]
BUSINESS OBJECTS S.A.
CHANGE OF CONTROL SEVERANCE AGREEMENT
     This Change of Control Severance Agreement (the “Agreement”) is made and
entered into by and between                     (the “Employee”) and Business
Objects S.A. (the “Company”), effective as of                     (the
“Effective Date”).
RECITALS
     1. It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change of control. The
Board of Directors of the Company (the “Board”) recognizes that such
consideration can be a distraction to the Employee and can cause the Employee to
consider alternative employment opportunities. The Board has determined that it
is in the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication and objectivity of the Employee,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined herein) of the Company.
     2. The Board believes that it is in the best interests of the Company and
its stockholders to provide the Employee with an incentive to continue his or
her employment and to motivate the Employee to maximize the value of the Company
upon a Change of Control for the benefit of its stockholders.
     3. The Board believes that it is imperative to provide the Employee with
certain severance benefits upon the Employee’s termination of employment
following a Change of Control. These benefits will provide the Employee with
enhanced financial security and incentive and encouragement to remain with the
Company notwithstanding the possibility of a Change of Control.
     4. Certain capitalized terms used in the Agreement are defined in Section 6
below.
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
the parties hereto agree as follows:
     1. Term of Agreement. This Agreement shall terminate upon the date that all
of the obligations of the parties hereto with respect to this Agreement have
been satisfied.
     2. At-Will Employment. The Company and the Employee acknowledge that the
Employee’s employment is and shall continue to be at-will, as defined under
applicable law, except as may otherwise be specifically provided under the terms
of any written formal employment agreement or offer letter between the Company
and the Employee (an “Employment Agreement”).
Change of Control Template — U.S. — August 2006

 



--------------------------------------------------------------------------------



 



If the Employee’s employment terminates for any reason, including (without
limitation) any termination prior to a Change of Control, the Employee shall not
be entitled to any payments, benefits, damages, awards or compensation other
than as provided by this Agreement or under his or her Employment Agreement, or
as may otherwise be available in accordance with the Company’s established
employee plans.
     3. Severance Benefits.
          (a) Involuntary Termination Other than for Cause or Voluntary
Termination for Good Reason Following a Change of Control. If within twelve
(12) months following a Change of Control (i) the Employee terminates his or her
employment with the Company (or any parent or subsidiary of the Company) for
“Good Reason” (as defined herein), or (ii) the Company (or any parent or
subsidiary of the Company) terminates the Employee’s employment for other than
“Cause” (as defined herein), and the Employee, signs and does not revoke a
standard release of claims with the Company in a form acceptable to the Company,
then the Employee shall receive the following severance benefits from the
Company:
               (i) Severance Payment. The Employee shall be entitled to receive
a lump-sum severance payment (less applicable withholding taxes) equal to 150%
of the Employee’s annual base salary (as in effect immediately prior to (A) the
Change of Control, or (B) the Employee’s termination, whichever is greater) plus
150% of the Employee’s target bonus for the fiscal year in which the Change of
Control or the Employee’s termination occurs, whichever is greater.
               (ii) Options; Restricted Stock, Other Equity Compensation. All of
the Employee’s then outstanding options to purchase shares of the Company’s
Common Stock (the “Options”) shall immediately vest and become exercisable. The
Options shall remain exercisable following the termination for the period
prescribed in the respective option agreements. Additionally, all of the shares
of the Company’s Common Stock then held by the Employee subject to a Company
repurchase or forfeiture right (the “Restricted Stock”) shall immediately vest
and the Company’s right of repurchase or receipt upon forfeiture with respect to
such shares of Restricted Stock shall immediately lapse. All other Company
equity compensation held by the Employee shall also immediately vest and the
Company’s right to repurchase or receive upon forfeiture shall also immediately
lapse.
               (iii) Continued Employee Benefits. Company-paid health, dental,
vision, and life insurance coverage at the same level of coverage as was
provided to the Employee immediately prior to the Change of Control and at the
same ratio of Company premium payment to Employee premium payment as was in
effect immediately prior to the Change of Control (the “Company-Paid Coverage”)
will continue as set out in this subparagraph. If such coverage included the
Employee’s dependents immediately prior to the Change of Control, such
dependents shall also be covered at Company expense. Company-Paid Coverage shall
continue until the earlier of (i) eighteen (18) months from the date of
termination, or (ii) the date upon which the Employee and his dependents become
covered under another employer’s group health, dental, vision and life insurance
plans that provide Employee and his dependents with comparable benefits and
levels of coverage. For purposes of Title X of the Consolidated Budget
Reconciliation Act of 1985 (“COBRA”), the date of the “qualifying event” for
Employee and his or her dependents shall be the date upon which the Company-Paid
Coverage terminates.
Change of Control Template — U.S. — August 2006

-2-



--------------------------------------------------------------------------------



 



          (b) Timing of Severance Payments. The severance payment to which
Employee is entitled shall be paid by the Company to Employee in cash and in
full, not later than ten (10) calendar days after the date of the termination of
Employee’s employment. If the Employee should die before all amounts have been
paid, such unpaid amounts shall be paid in a lump-sum payment (less any
withholding taxes) to the Employee’s designated beneficiary, if living, or
otherwise to the personal representative of the Employee’s estate.
          (c) Voluntary Resignation; Termination for Cause. If the Employee’s
employment with the Company terminates within twelve (12) months following a
Change of Control (i) voluntarily by the Employee other than for Good Reason or
(ii) for Cause by the Company, then the Employee shall not be entitled to
receive severance or other benefits except for those (if any) as may then be
established under the Company’s then existing severance and benefits plans and
practices or pursuant to other written agreements with the Company.
          (d) Termination Apart from Change of Control. In the event the
Employee’s employment is terminated for any reason, either prior to a Change of
Control or after the twelve (12) month period following a Change of Control,
then the Employee shall be entitled to receive severance and any other benefits
only as may then be established under the Company’s existing written severance
and benefits plans and practices or pursuant to other written agreements with
the Company.
          (e) Exclusive Remedy. In the event of a termination of Employee’s
employment within twelve (12) months following a Change of Control, the
provisions of this Section 3 are intended to be and are exclusive and in lieu of
any other rights or remedies to which the Employee or the Company may otherwise
be entitled, whether at law, tort or contract, in equity, or under this
Agreement, and the Employee shall be entitled to no benefits, compensation or
other payments or rights upon termination of employment within twelve
(12) months following a Change in Control other than those benefits expressly
set forth in this Section 3.
     4. Non-Competition/Non-Solicitation.
          (a) Non-Competition. Employee acknowledges that the nature of the
Company’s business is such that if Employee were to become employed by, or
substantially involved in, the business of a competitor of the Company during
the eighteen (18) months following the termination of Employee’s employment with
the Company (or any parent or subsidiary of the Company), it would be very
difficult for Employee not to rely on or use the Company’s trade secrets and
confidential information. Thus, to avoid the inevitable disclosure of the
Company’s trade secrets and confidential information, Employee agrees and
acknowledges that Employee’s right to receive or retain the severance payments
set forth in Section 3 (to the extent Employee is otherwise entitled to such
payments) shall be conditioned upon Employee, for a period of eighteen
(18) months after termination of the Employee’s employment with the Company (or
any parent or subsidiary of the Company), not directly or indirectly engaging in
(whether as an employee, consultant, agent, proprietor, principal, partner,
stockholder, corporate officer, director or otherwise), nor having any ownership
interest in or participating in the financing, operation, management or control
of, any person, firm, corporation or business in Competition (as defined herein)
with the Company. Notwithstanding the foregoing, Employee may, without violating
this Section 4, own, as a passive investment, shares of capital stock of a
publicly-held corporation that engages in Competition where the number of shares
of such corporation’s capital stock that are owned by Employee represent less
than three percent of the total number of shares of such corporation’s capital
stock outstanding. For
Change of Control Template — U.S. — August 2006

-3-



--------------------------------------------------------------------------------



 



the purposes of this Section 4, “Competition” means the development, designing,
manufacturing, marketing, distributing or servicing of business intelligence
software products.
          (b) Non-Solicitation. Employee acknowledges that the nature of the
Company’s business is such that if Employee were to solicit, induce, recruit or
encourage an employee to leave his or her employment with the Company (or any
parent or subsidiary of the Company), or were to attempt to or cause any
prospective or current client or customer to purchase products from a third
party rather than the Company, this would have a significant adverse impact upon
the Company. Thus, to avoid any such solicitation of employees, clients or
customers, until the date eighteen (18) months after the termination of
Employee’s employment with the Company (or any parent or subsidiary of the
Company), for any reason, Employee agrees and acknowledges that Employee’s right
to receive or retain the severance payments set forth in Section 3 (to the
extent Employee is otherwise entitled to such payments) shall be conditional
upon Employee not:
               (i) directly or indirectly soliciting, inducing, recruiting or
encouraging an employee to leave his or her employment with the Company (or any
parent or subsidiary of the Company), either for the Employee or for any other
entity or person with which or whom the Employee has a business relationship;
and
               (ii) on his or her own behalf or on behalf of any other person,
firm, or company, solicit, call upon, or otherwise initiate communication with
any client, customer, prospective client, or prospective customer of the Company
for the purpose of causing or attempting to cause any such person to purchase
products sold or services rendered by the Company from any person or entity
other than the Company.
          (c) Understanding of Covenants. Employee represents that he or she
(i) is familiar with the foregoing covenants not to compete and not to solicit,
and (ii) is fully aware of his obligations hereunder, including, without
limitation, the reasonableness of the length of time, scope and geographic
coverage of these covenants.
          (d) Remedy for Breach.
               (i) Upon any breach of this Section 4 by the Employee, all
severance payments and benefits pursuant to this Agreement shall immediately
cease and, notwithstanding the terms of the Employee’s stock option
agreement(s), any stock options then held by Employee shall immediately
terminate and be of no further force and effect, and Employee shall be obligated
to return any payments already made under Section 3 hereof, including but not
limited to, any gains from the sale of accelerated equity awards thereunder and
any group health insurance premiums paid by the Company.
               (ii) The Employee agrees that a breach by the Employee of any of
the covenants contained in Section 4 would result in damages to the Company and
that the Company could not adequately be compensated for such damages by
monetary award. Accordingly, the Employee agrees that in the event of any such
breach, in addition to all other remedies available to the Company at law or in
equity, the Company shall be entitled as a matter of right to apply to a court
of competent jurisdiction, in California, for such relief by way of restraining
order, injunction, decree or otherwise, as may be appropriate to ensure
compliance with the provisions of this agreement.
Change of Control Template — U.S. — August 2006

-4-



--------------------------------------------------------------------------------



 



     5. Golden Parachute Excise Tax Best Results. In the event that the
severance and other benefits provided for in this agreement or otherwise payable
to Employee (a) constitute “parachute payments” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”) and
(b) would be subject to the excise tax imposed by Section 4999 of the Code, then
such benefits shall be either be

  (i)   delivered in full, or     (ii)   delivered as to such lesser extent
which would result in no portion of such severance benefits being subject to
excise tax under Section 4999 of the Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income and employment taxes and the excise tax imposed by
Section 4999, results in the receipt by Employee, on an after-tax basis, of the
greatest amount of benefits, notwithstanding that all or some portion of such
benefits may be taxable under Section 4999 of the Code. Unless the Company and
the Employee otherwise agree in writing, the determination of Employee’s excise
tax liability and the amount required to be paid under this Section 5 shall be
made in writing by the Company’s independent auditors who are primarily used by
the Company immediately prior to the Change of Control (the “Accountants”). For
purposes of making the calculations required by this Section 5, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code. The Company and the Employee
shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section. The Company shall bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this Section 5.
     6. Definition of Terms. The following terms referred to in this Agreement
shall have the following meanings:
          (a) Cause. “Cause” shall mean (i) an act of personal dishonesty taken
by the Employee in connection with his or her responsibilities as an employee
and intended to result in substantial personal enrichment of the Employee,
(ii) Employee being convicted of, or plea of nolo contendere to, a felony,
(iii) a willful act by the Employee which constitutes gross misconduct and which
is injurious to the Company, (iv) following delivery to the Employee of a
written demand for performance from the Company which describes the basis for
the Company’s reasonable belief that the Employee has not substantially
performed his duties, continued violations by the Employee of the Employee’s
obligations to the Company which are demonstrably willful and deliberate on the
Employee’s part which, if curable, continues for a period of not less than
thirty (30) days following delivery to Employee of the written demand of
performance.
          (b) Change of Control. “Change of Control” means the occurrence of any
of the following, in one or a series of related transactions:
               (i) Any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended) becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the total voting power represented by the Company’s then outstanding
voting securities; or
Change of Control Template — U.S. — August 2006

-5-



--------------------------------------------------------------------------------



 



               (ii) Any action or event occurring within a two-year period, as a
result of which fewer than a majority of the directors are Incumbent Directors.
“Incumbent Directors” shall mean directors who either (A) are directors of the
Company as of the date hereof, or (B) are elected, or nominated for election, to
the Board with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination (but shall not include an
individual whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of directors to the Company);
or
               (iii) The consummation of a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation; or
               (iv) The consummation of the sale, lease or other disposition by
the Company of all or substantially all the Company’s assets.
          (c) Good Reason. “Good Reason” means without the Employee’s express
written consent (i) a substantial reduction of the Employee’s duties, title,
authority or responsibilities, relative to the Employee’s duties, title,
authority or responsibilities as in effect immediately prior to such reduction,
or the assignment to Employee of such reduced duties, title, authority or
responsibilities; provided, however, that a reduction in duties, title,
authority or responsibilities solely by virtue of the Company being acquired and
made part of a larger entity (as, for example, when the Chief Financial Officer
of the Company remains the Chief Financial Officer of the subsidiary or business
unit substantially containing the Company’s business following a Change of
Control) shall not by itself constitute grounds for a “Voluntary Termination for
Good Reason;” provided, further, that Employee’s acceptance of a new position on
or after a Change of Control shall not in and of itself constitute express
written consent that such position does not constitute a substantial reduction
in Employee’s duties, title, authority or responsibilities; (ii) a substantial
reduction of the facilities and perquisites (including office space and
location) available to the Employee immediately prior to such reduction; (iii) a
reduction by the Company in the base compensation of the Employee as in effect
immediately prior to such reduction; (iv) a material reduction by the Company in
the kind or level of benefits to which the Employee was entitled immediately
prior to such reduction with the result that such Employee’s overall benefits
package is significantly reduced; (v) the relocation of the Employee to a
facility or a location more than thirty-five (35) miles from such Employee’s
then present location. Notwithstanding the foregoing, Good Reason shall not
exist based on conduct described above unless Employee provides the Company with
written notice specifying the particulars of the conduct constituting Good
Reason, and the conduct described (if reasonably susceptible of cure) has not
been cured within thirty (30) days following receipt by the Company of such
notice.
     7. Successors.
          (a) The Company’s Successors. Any successor to the Company (whether
direct or indirect and whether by purchase, merger, consolidation, liquidation
or otherwise) and/or to all or substantially all of the Company’s business
and/or assets shall assume the obligations under this Agreement and agree
expressly to perform the obligations under this Agreement in the same manner and
to the same extent as the Company would be required to perform such obligations
in the absence
Change of Control Template — U.S. — August 2006

-6-



--------------------------------------------------------------------------------



 



of a succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets which executes and
delivers an assumption agreement described in this Section 7(a) or which becomes
bound by the terms of this Agreement by operation of law.
          (b) The Employee’s Successors. The terms of this Agreement and all
rights of the Employee hereunder shall inure to the benefit of, and be
enforceable by, the Employee’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.
     8. Notice.
          (a) General. All notices and other communications required or
permitted hereunder shall be in writing, shall be effective when given, and
shall in any event be deemed to be given upon receipt or, if earlier, (a) five
(5) days after deposit with the U.S. Postal Service or other applicable postal
service, if delivered by first class mail, postage prepaid, (b) upon delivery,
if delivered by hand, (c) one (1) business day after the business day of deposit
with Federal Express or similar overnight courier, freight prepaid or (d) one
(1) business day after the business day of facsimile transmission, if delivered
by facsimile transmission with copy by first class mail, postage prepaid, and
shall be addressed (i) if to Employee, at his or her last known residential
address and (ii) if to the Company, at the address of its principal corporate
offices (attention: Secretary), or in any such case at such other address as a
party may designate by ten (10) days’ advance written notice to the other party
pursuant to the provisions above.
          (b) Notice of Termination. Any termination by the Company (or any
parent or subsidiary of the Company), for Cause or by the Employee for Good
Reason or as a result of a voluntary resignation shall be communicated by a
notice of termination to the other party hereto given in accordance with Section
8(a) of this Agreement. Such notice shall indicate the specific termination
provision in this Agreement relied upon, shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination under the
provision so indicated, and shall specify the termination date (which shall be
not more than thirty (30) days after the giving of such notice). The failure by
the Employee to include in the notice any fact or circumstance which contributes
to a showing of Good Reason shall not waive any right of the Employee hereunder
or preclude the Employee from asserting such fact or circumstance in enforcing
his or her rights hereunder.
     9. Miscellaneous Provisions.
          (a) Code Section 409A. The parties agree to amend this Agreement to
the extent necessary to avoid imposition of any additional tax or income
recognition prior to actual payment to Employee under Code section 409A and any
temporary or final Treasury Regulations and IRS guidance thereunder.
          (b) No Duty to Mitigate. The Employee shall not be required to
mitigate the amount of any payment contemplated by this Agreement, nor shall any
such payment be reduced by any earnings that the Employee may receive from any
other source.
          (c) Waiver. No provision of this Agreement shall be modified, waived
or discharged unless the modification, waiver or discharge is agreed to in
writing and signed by the Employee and by an authorized officer of the Company
(other than the Employee). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by
Change of Control Template — U.S. — August 2006

-7-



--------------------------------------------------------------------------------



 



the other party shall be considered a waiver of any other condition or provision
or of the same condition or provision at another time.
          (d) Headings. All captions and section headings used in this Agreement
are for convenient reference only and do not form a part of this Agreement.
          (e) Entire Agreement. This Agreement constitutes the entire agreement
of the parties hereto and supersedes in their entirety all prior
representations, understandings, undertakings or agreements (whether oral or
written and whether expressed or implied) of the parties with respect to the
subject matter hereof, including but not limited to the [ ] Agreement dated [ ]
between [ ] and [ ].
          (f) Termination of [ ] Agreement. The [ ] Agreement is hereby
terminated as of the Effective Date, and shall have no further force or effect.
          (g) Choice of Law. The validity, interpretation, construction and
performance of all aspects of this Agreement relating to whether a Change of
Control has occurred shall be governed by and construed in accordance with the
applicable laws of the Republic of France, and all other aspects of this
Agreement shall otherwise be subject to California law, without regard to
conflicts of laws. The Superior Court of Santa Clara County and/or the United
States District Court for the Northern District of California shall have
exclusive jurisdiction and venue over all controversies in connection with this
Agreement.
          (h) Severability. The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.
          (i) Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.
          (j) Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together will constitute
one and the same instrument.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
Change of Control Template — U.S. — August 2006

-8-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

              COMPANY   BUSINESS OBJECTS S.A.    
 
           
 
  By:        
 
           
 
      John G. Schwarz    
 
  Title:   Chief Executive Officer    
 
           
EMPLOYEE
  By:        
 
           
 
           
 
  Title:        

Change of Control Template — U.S. — August 2006

-9-